DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 11/04/2021. As per the amendments, claims 1, 4-5, 7, 9-10, 13, 16-17, 19-20, 22, 24-25, and 28 are amended, claims 6 and 21 have been cancelled, and no claims have been added. Thus, claims 1-5, 7-20, and 22-30 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Pub. 2006/0142676) in view of Gaspard (US Pat. 8,142,375).
Regarding claim 1, Fujii discloses a massage chair, comprising: a seat (seat 2 in Fig. 1, including cushion 2c) and a backrest configured to support a user (backrest 23 in Fig. 1); a pair of side panels extending upward from opposing sides of the seat (see base 5b and side wall 32 in Fig. 1, which are side panels on each side of the seat 2); a pivoting arm directly coupled to at least one of the pair of side panels (pressing portion 47 in Fig. 4, which couples to the side panel as it is connected to base 45, which directly couples to side wall 32), the pivoting arm 
Fujii does not explicitly disclose that the pivoting arm wraps around the user to provide a massaging effect to a front portion of a femoral of a user. 
However, Gaspard teaches a massage furniture that has an pivoting massage arms which are directly coupled to side panels of the massage furniture and pivot over the seat (see leg massagers 202, 204 in Fig. 14 which are coupled to side panels of the furniture), and that wraps around the user to provide a massaging effect to a front portion of a femoral of the user (see Fig. 14 where leg massagers 202 and 204 are curled inwards and would interact with the top of the user’s leg, thus delivering a massage to a femoral area of the user; see also Col. 11 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pivoting arm massager of Fujii to extend over the seat and around the femoral of the user as taught by Gaspard, as it would be a simple substitution of changing the area of massage from one limb to another limb, with the added benefit of being able to deliver a massage effect to a different part of the body for enhanced usability while stably associating the pivoting arm with the chair. 
The modified Fujii device does have a stationary brace relative to the pair of side panels (Fujii; see base 45 in Fig. 4, which is mounted to side wall 32 by fixation knob 51, such that when fixation knob 51 is tightened, the base 45 remains stationary relative to base 5b and side wall 32). The modified Fujii device does not have a detailed description of the stationary brace being non-translatable along the at least one of the pair of side panels. 
However, Fujii teaches a separate embodiment of the pivoting arm massager, where a pivoting arm for a massager is on a brace member that is fixed to the chair so as to be stationary and non-translatable (see Fig. 43 and the end of [0341] where support base 402 is the stationary brace member, which is fixed to the backrest of the chair so as to be immovable, and is thus immovable and non-translatable in relation to the side panels as well).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivoting arm massager of the modified Fujii device to be have a fixed support brace as taught by the Fig. 43 embodiment of 
Regarding claim 2, the modified Fujii device has wherein said brace is positioned centrally on the pivot arm (Fujii; see Fig. 4 where base 45 is located centrally with pressing portion 47 such that they align with one another).
Regarding claim 3, the modified Fujii device has wherein the pivoting arm includes a first positioning member configured to automatically elevate the pivoting arm from the second position to the first position (Fujii; see [0144] where a spring member biases the armrest towards an open position).
	Regarding claim 5, the modified Fujii device has the airbag is configured to apply a force against the first positioning member (Fujii; see Fig. 4 where air bag 50 inflates to provide force on the pressing portion 47 to force it to a closed position, which is against the spring which pushes the pressing portion 47 towards the open position; see also [0144] and [0154]).
	Regarding claim 7, the modified Fujii device has the airbag is configured to selectively lower the pivoting arm into the second position (Fujii; airbag 50 in Fig. 4; see also [0144] and [0154] where the air bag 50 is selectively inflated to lower the pressing portion 47 towards a closed position).
	Regarding claim 8, the modified Fujii device has wherein the pivoting arm is configured to store potential energy as it moves into the second position, the potential energy being configured to selectively return the pivoting arm to the first position (Fujii; the biasing spring that holds the rotation portion pressing portion 47 open in Fig. 4, as seen in [0144], which 
	Regarding claim 9, the modified Fujii device has the airbag configured to selectively inflate thereby inducing movement of the pivoting arm between the first position and the second position (Fujii; airbag 50 in Fig. 4; see also [0144] and [0154] where the air bag 50 is selectively inflated to lower the pressing portion 47 towards a closed position).
Regarding claim 10, the modified Fujii device has a pressure sensor in communication with the airbag (Fujii; see [0154] lines 19-26), the pressure sensor configured to monitor air pressure within the airbag (Fujii; see [0154] lines 19-26).
Regarding claim 11, the modified Fujii device has everything as claimed, including a remote control configured to regulate acceptable pressure levels of the pressure sensor (Fujii; the pressure sensor under the control of a control circuit (see [0154] lines 5-10), and the Fujii device uses a remote control for the operation and control of the device (see [0184]), so the pressure sensor would be under the operation of the remote controller which operates the air bags).
	Regarding claim 13, the modified Fujii device has a remote control configured to regulate the operation of the device (Fujii; see [0212] lines 1-7 where a remote controller operates the movement of the rotation portion, and see also [0227] lines 1-3 where the vibrator which is part of the roller mechanism can similarly be driven by the same operation which would include the remote controller).
The modified Fujii device does not have that the remote control is configured to regulate the operation of the roller mechanism.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fujii device to include a remote controller roller mechanism as taught by the additional Fujii embodiment, since it would provide means for delivering a vibrational massage to a user for additional massage effect.
	Regarding claim 14, the modified Fujii device has wherein the roller mechanism includes a plurality of settings to include at least one of an on and off setting (Fujii; the roller system has setting which control it from being in an on state and an off state, which are two different settings and constitute a plurality of settings, where an on setting comes from the input of a user delivering an operation instruction signal (see [0215] lines 7-13) and the off setting comes from the instruction of the completion of the operation input by the user (see [0224] lines 1-9)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Gaspard as applied to claim 1 above, and further in view of Inada et al. (US Pub. 2012/0215143).
The modified Fujii device has a pair of guide rails (Fujii; guide rails 29 in Fig. 1).

However, Inada teaches a massage chair with a pair of guide rails (see Figs. 2-3 where a frame 7 has a pair of guide rails 7a) that comprise a curved portion about the seat (see Fig. 3 where guide rails 7a have a curved part around seat part 3, the curved portion around the seat part connected by a rotation shaft C1 that allows for the footrest 5 to swing as needed, and aid the chair in changing from a seated position to a lounging position (see change in position from Fig. 3 to Fig. 4)), with a backrest extending upward from the curved portion (see Fig. 3 where guide rails 7a have an upper backrest part 4 which is above the seat part 3). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of the modified Fujii device to include a curved portion below the backrest portion as taught by Inada as it would allow for the chair member to have a footrest that swings to support the legs of the user, and swap between a seated and laid-back configurations. In the resulting combination, the guide rails and channels of Fujii (guide rails 29 in Fig. 1) have the shape and configuration of the rails of Inada (see Fig. 3 of Inada where the guide rails 7a have a curved portion by seat part 3, and a joint at rotation shaft C1), such that the guide rails of Fujii include the curved shape of Inada. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Gaspard as applied to claim 10 above, and further in view of Nagamitsu et al. (US Pub. 2019/0151187).

The modified Fujii device does not explicitly have that the position of the pivoting arm is determined by pressure levels detected through the pressure sensor. 
However, Nagamitsu teaches a massage chair that uses air bags where a pressure sensor measures the pressure of the air bags (analogous to the pivoting arm) and uses that as a determination of the position of the air bag in relation to a user’s shoulder (see [0184] lines 21-27) as a means of safely preforming the treatment without excessive movement (see [0184] lines 41-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor arrangement and controller of the modified Fujii device to include a determination of position of the air bag and pivoting arm based on the sensed pressure values as taught by Nagamitsu, since it would let the treatment be more safely performed and prevent excessive movement, while also allowing for more precise control of the pivoting arm.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Gaspard as applied to claim 13 above, and further in view of Henderson (US Pat. 4,086,922).
Regarding claim 15, the modified Fujii device has a roller mechanism, the use of a heat treatment in combination with the roller mechanism (Fujii; see heating element 222a in Fig. 19) and a setting to regulate the head (Fujii; see [0227] lines 1-3 where the heat is driven by signals from the remote controller).

However, Henderson teaches a massage roller device where a massaging roller includes heating elements that heat the roller balls (heating element 25 working with balls 2 in Fig. 4; see also Col. 3 lines 51-55) so that the heat and massage work in tandem to increase circulation of the affected area (see Col. 4 lines 20-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers of the modified Fujii device to include heat generation as taught by Henderson, as it allows the heat and massage actions to work in tandem for better circulation of the affected area.
Claims 16-18, 20, 22-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina (US Pub. 2016/0008206).
Regarding claim 16, Fujii discloses a massage chair, comprising: a seat (seat 2 in Fig. 1, including cushion 2c) and a backrest configured to support a user (backrest 23 in Fig. 1); a pair of side panels extending upward from opposing sides of the seat (see base 5b and side wall 32 in Fig. 1, which are side panels on each side of the seat 2); a pivoting arm (pressing portion 47 in Fig. 4, which couples to the side panel as it is connected to base 45, which directly couples to side wall 32), the pivoting arm configured to rotate between a first position and a second position (see [0144] and [0154] where the pressing portion 47 goes from an open to a close position by the controlled inflation of airbag 50), the pivoting arm configured to extend to a second position (as the pressing portion 47 in Fig. 4 moves from an open to a close position, it extends some amount around the rotation axis 45d), a stationary brace relative to the backrest 
Fujii does not explicitly disclose that the pivoting arm is directly mounted to the backrest and extends over the backrest in the second position and wraps around the user to induce a massaging effect upon a chest area of the user, and the brace has a first end mounted to the outer surface of the backrest.
However, Devanaboyina teaches a similar device that can be arranged into a piece of furniture such as a chair (see [0190] lines 1-4) and comprises an arrangement of massage bladders (see [0192] lines 1-9 which can be used to deliver a massage effect to a patient (see all of [0131])) with the arrangement being directly coupled to the backrest and extending over the backrest to massage the chest are of a user (see [0193] lines 1- 13; see also Figs. 4H and 4I where the chest area is covered by torso-supporting wedges 461 or front flap 477 respectively, which directly connect to the backrest, in order to deliver the support and/or massage effect to the user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pivoting massage 
Regarding claim 17, the modified Fujii device has wherein said stationary brace is positioned centrally on the pivot arm (Fujii; see Fig. 4 where base 45 is located centrally with pressing portion 47 such that they align with one another).
Regarding claim 18, the modified Fujii device has the pivoting arm includes a first positioning member configured to automatically elevate the pivoting arm from the second position to the first position (Fujii; see [0144] where a spring member biases the armrest towards an open position).
Regarding claim 20, the modified Fujii device has the airbag is configured to apply a force against the first positioning member (Fujii; see Fig. 4 where air bag 50 inflates to provide 
Regarding claim 22, the modified Fujii device has the airbag is configured to selectively rotate the pivoting arm into the second position (Fujii; airbag 50 in Fig. 4; see also [0144] and [0154] where the air bag 50 is selectively inflated to rotate the pressing portion 47 towards a closed position).
Regarding claim 23, the modified Fujii device has wherein the pivoting arm is configured to store potential energy as it moves into the second position, the potential energy being configured to selectively return the pivoting arm to the first position (Fujii; the biasing spring that holds the rotation portion pressing portion 47 open in Fig. 4, as seen in [0144], which stores a potential energy of its spring force within the pressing portion as it moves to a closed position, since the spring biases the pressing portion towards an open position).
Regarding claim 24, the modified Fujii device has the airbag configured to selectively inflate thereby inducing movement of the pivoting arm between the first position and the second position (Fujii; airbag 50 in Fig. 4; see also [0144] and [0154] where the air bag 50 is selectively inflated to lower the pressing portion 47 towards a closed position).
Regarding claim 25, the modified Fujii device has a pressure sensor in communication with the airbag (Fujii; see [0154] lines 19-26), the pressure sensor configured to monitor air pressure within the airbag (Fujii; see [0154] lines 19-26).
Regarding claim 26, the modified Fujii device has everything as claimed, including a remote control configured to regulate acceptable pressure levels of the pressure sensor (Fujii; the pressure sensor under the control of a control circuit (see [0154] lines 5-10), and the Fujii 
Regarding claim 28, the modified Fujii device has a remote control configured to regulate the operation of the device (Fujii; see [0212] lines 1-7 where a remote controller operates the movement of the rotation portion, and see also [0227] lines 1-3 where the vibrator which is part of the roller mechanism can similarly be driven by the same operation which would include the remote controller).
The modified Fujii device does not have that the remote control is configured to regulate the operation of the roller mechanism.
However, an additional embodiment of Fujii further teaches using a roller mechanism to deliver a massage effect to a user, which is controlled by a remote control (Fujii; see [0212] lines 1-7 where a remote controller operates the movement of the rotation portion, and see also [0227] lines 1-3 where the vibrator which is part of the roller mechanism can similarly be driven by the same operation which would include the remote controller; see rollers 210 and 211 in Fig. 18 and [0198]-[0199]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fujii device to include a remote controller roller mechanism as taught by the additional Fujii embodiment, since it would provide means for delivering a vibrational massage to a user for additional massage effect.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina as applied to claim 1 above, and further in view of Inada.
Regarding claim 19, the modified Fujii device has a pair of guide rails (Fujii; guide rails 29 in Fig. 1).
The modified Fujii device does not have a detailed description of the pair of guide rails comprising a curved portion about the seat, with the backrest extending upward from the curved portion, nor a pair of guide channels that are spaced apart to provide a balanced movement of a massage device along the pair of guide channels. 
However, Inada teaches a massage chair with a pair of guide rails (see Figs. 2-3 where a frame 7 has a pair of guide rails 7a) that comprise a curved portion about the seat (see Fig. 3 where guide rails 7a have a curved part around seat part 3, the curved portion around the seat part connected by a rotation shaft C1 that allows for the footrest 5 to swing as needed, and aid the chair in changing from a seated position to a lounging position (see change in position from Fig. 3 to Fig. 4)), with a backrest extending upward from the curved portion (see Fig. 3 where guide rails 7a have an upper backrest part 4 which is above the seat part 3). Further, Inada teaches a pair a guide channels (see Fig. 2 where the guide rails 7a appear to contain a channel 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide rails of the modified Fujii device to include a guide channel and a curved portion below the backrest portion as taught by Inada as it would allow for the chair member to have a footrest that swings to support the legs of the user, and swap between a seated and laid-back configurations. In the resulting combination, the guide rails and channels of Fujii (guide rails 29 in Fig. 1) have the shape and configuration of the rails and channels of Inada (see Fig. 3 of Inada where the guide rails 7a have a curved portion by seat part 3, and a joint at rotation shaft C1), such that the guide rails of Fujii include the curved shape of Inada. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina as applied to claim 25 above, and further in view of Nagamitsu.
Regarding claim 27, the modified Fujii device has a pivoting arm that works in accordance with a pressure sensor, and includes a controller (Fujii; see [0154] where air bag 50 has a pressure sensor). 
The modified Fujii device does not explicitly have that the position of the pivoting arm is determined by pressure levels detected through the pressure sensor. 
However, Nagamitsu teaches a massage chair that uses air bags where a pressure sensor measures the pressure of the air bags (analogous to the pivoting arm) and uses that as a determination of the position of the air bag in relation to a user’s shoulder (see [0184] lines 21-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor arrangement and controller of the modified Fujii device to include a determination of position of the air bag and pivoting arm based on the sensed pressure values as taught by Nagamitsu, since it would let the treatment be more safely performed and prevent excessive movement, while also allowing for more precise control of the pivoting arm.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Devanaboyina as applied to claim 28 above, and further in view of Henderson.
Regarding claim 30, the modified Fujii device has a roller mechanism, the use of a heat treatment in combination with the roller mechanism (Fujii; see heating element 222a in Fig. 19) and a setting to regulate the head (Fujii; see [0227] lines 1-3 where the heat is driven by signals from the remote controller).
The modified Fujii device does not have the heat generator being part of the roller mechanism.
However, Henderson teaches a massage roller device where a massaging roller includes heating elements that heat the roller balls (heating element 25 working with balls 2 in Fig. 4; see also Col. 3 lines 51-55) so that the heat and massage work in tandem to increase circulation of the affected area (see Col. 4 lines 20-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers of the modified Fujii device to .
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 12 of the arguments that there is a lack of teaching or moti9ivation from Fujii to apply its forearm massager to another body part, such as the femoral or chest. However, the teaching to move the massager to another body part comes from other references (Gaspard and Devanaboyina), and it is clear in the prior art that similar massage arms that pivot onto the user have been contemplated for use all over the body.
Applicant argues on page 12 of the arguments that modifying the forearm massager of Fujii to be stationary and non-translatable would render it unsatisfactory for providing a localized pressure, and remove the ability to be removable/ detachable. First, it is noted that the term “stationary” is understood to be a lack of movement over a period of time, and not a permanent lack of movement. Hence, the fixation knob of Fujii which locks the forearm massager in place is understood to make it “stationary” for an extended period of time. Additionally, Fujii does contemplate embodiments of a forearm massager that are wholly stationary and non-translatable (Fig. 43 and [0341]). It is thus clear that even the Fujii device alone realizes situations where the forearm massager can remain in a fixed location, without rendering the forearm massager unable to perform as required. The intended purpose of the massager is for delivering a massage effect, and the localized pressure and removability are mere benefits of a particular configuration of the massager.

	Applicant argues on pages 13-14 that the brace is not mounted to the outer surface of the armrest. However, claim 1 required that the brace be mounted to the side panel, which in Fig. 4 of Fujii is elements 5b and 32, on which base 45 is clearly directly mounted onto. Fig. 4 of Fujii also shows that the base 45 abuts directly against the armrest 5 itself, despite the armrest 5 not being part of the side panel in the rejections. 
	For the reasons above, the rejections hold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785